64 F.3d 657
76 A.F.T.R.2d 95-5339, 95-2 USTC  P 50,387
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William M. KRIEGER; Karen M. Krieger, Petitioners - Appellants,v.COMMISSIONER OF the INTERNAL REVENUE SERVICE, Respondent - Appellee.
No. 94-1163.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1995.Decided July 12, 1995.

William M. Krieger, Karen M. Krieger, pro se.
Gary R. Allen, Sara Ann Ketchum, David Alan Shuster, U. S. Dept. of Justice, Washington, DC, for appellee.
AFFIRMED.
Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the tax court's order determining a deficiency with respect to their 1986 federal income tax liability.  We have reviewed the record and the tax court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Krieger v. Commissioner, Tax Ct. No. 92-11366 (U.S. Tax Court, Oct. 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.